IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20999
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

IBRAHIM MOHAMMED EL ETER,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-97-CR-244-1
                       --------------------

                        September 29, 1999

Before SMITH, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Ibrahim Mohammed El Eter (El Eter) argues that the evidence

presented at his trial was not sufficient to support his

convictions for making false material statements to

representatives of the Immigration and Naturalization Service

(INS) in connection with his applications to become a naturalized

citizen.   El Eter also argues that the evidence was insufficient

to support his convictions for possession of an unlawfully

obtained identification document with the intent to defraud the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-20999
                                -2-

United States and with using the unlawfully obtained document to

obtain a passport and a visitor’s visa.

      There was substantial evidence to show beyond a reasonable

doubt that El Eter received a naturalization certificate as a

result of providing false information about his marital union and

by misrepresenting his criminal history during the application

process.   The evidence established that El Eter swore under oath

in the presence of INS officers that Perfecta Bernal was living

with him until the time of his naturalization in 1993, contrary

to the testimony of Bernal, her sister, and El Eter’s girlfriend,

Shelley Fox.   There was also evidence presented that El Eter

indicated to state officials that he had been separated from

Bernal during the relevant three-year period.

     El Eter further argues that the evidence was insufficient to

support his conviction for falsely stating in his naturalization

application that he had not knowingly committed any crime for

which he had not been charged or arrested.   In his 1995 judicial

confession in support of his guilty plea to tampering with

government records, El Eter admitted that on December 1, 1992, he

“intentionally and knowingly with intent to defraud and harm

another, made a false entry in a governmental record.”

     An exhibit attached to the judicial confession reflected

that El Eter in his December 1992 application for a Texas

certificate of title on an automobile had represented that the

purchase price for his vehicle was $2700.    Also attached to the

judicial confession was a proof-of-loss claim prepared in June

1993, in which El Eter stated that he had paid $13,600+ for the
                            No. 98-20999
                                 -3-

vehicle.    El Eter’s argument that the undated proof-of-loss claim

was not prepared until June 1993 and, thus, the crime had not

been completed when he applied for naturalization in May 1993 has

no merit.   El Eter again stated in the questionnaire that he

completed immediately prior to his naturalization in November

1993 that he had not committed a crime.    This evidence was

sufficient to prove that El Eter made false statements about his

prior criminal activity in his applications for citizenship.

     Viewing the evidence in the light most favorable to the

Government, there was substantial evidence to show beyond a

reasonable doubt that El Eter acted with specific intent in

making false material statements under oath to a representative

of a Government agency.    See United States v. Cardenas, 9 F.3d
1139, 1156 (1993); 18 U.S.C. § 1001.

     El Eter also argues that the evidence was insufficient to

support his conviction for knowingly possessing an unlawfully

issued identification document, a United States certificate of

naturalization, with the intent to defraud the United States.      He

also argues that because the evidence was insufficient to show

that he fraudulently obtained the naturalization certificate, the

Government failed to prove that he used a fraudulent document to

obtain a passport and visitor’s visa.

     As previously discussed, the Government proved beyond a

reasonable doubt that El Eter’s naturalization certificate was

obtained based on his fraudulent statements.    The evidence also

showed that he used the certificate to obtain a passport and a

visitor’s visa.   Viewing this evidence in the light most
                          No. 98-20999
                               -4-

favorable to the Government, it showed beyond a reasonable doubt

that El Eter possessed an unlawfully obtained document with the

intent to defraud the United States and that he used the

certificate to obtain a passport and visitor’s visa.   See 18

U.S.C. §§ 1028(a)(4), 1542.

     The evidence was sufficient to support El Eter’s convictions

on all four counts charged.   His convictions are AFFIRMED.